Title: Editorial Note: Jefferson and the American Debt to France
From: 
To: 


    Jefferson and the American Debt to FranceEditorial Note
    The documents printed below have been grouped here in order to record more clearly, with the benefit of Jefferson’s connecting commentary, the process by which the Washington administration rejected Edmond Charles Genet’s request for a substantial advance payment of the American debt to France. On instructions from the Provisional Executive Council of France, Genet had pledged to use the advance to purchase provisions in the United States for the French Republic and its colonies—a strategy that reflected the broader Girondin plan of enlisting extensive American support for the French war effort against the allied coalition—but in contrast to other issues involving American relations with France during the neutrality crisis of 1793, there was general agreement in the administration over the advisability of rejecting his request. The only major point of disagreement between Jefferson and Alexander Hamilton in this respect was over how best to inform the French minister of this decision, and with the President’s mediation the two great antagonists for once managed to reconcile their differences without much difficulty.
Jefferson immediately recognized the significance of Genet’s proposal on the debt and sought a prompt response to it. On 24 May 1793, the day after he received Genet’s letter of 22 May 1793 on this issue with its enclosures, Jefferson met with Washington, submitted the French texts of these documents to him, and promised to provide translations. During this meeting Washington revealed his own disinclination to approve Genet’s request by informing Jefferson of his belief that the United States should respond cautiously to any overtures from the French Republic because “it was impossible to decide with precision what would be the final issue of the contest” in Europe (Washington, Journal, 148). Jefferson submitted translations of the relevant documents to Washington on 27 May and three days later sent copies in French for referral to Hamilton if the President thought fit to do so. But when on 31 May the President asked the Secretary of State to draft a letter on his behalf asking Hamilton for a report on these papers, he accepted instead Jefferson’s suggestion that the Cabinet consider this matter when it met the next day. In Hamilton’s absence,  however, the Cabinet members who met on 1 June came to no decision on Genet’s proposal, and Jefferson proposed to send the enclosures to the Treasury Secretary for his opinion. Washington, however, preferring to make the referral himself so that a report on the debt “might be given in answer to Mr. Genet & proceedings in the business be regular,” reiterated the same day his request to Jefferson for a letter in the President’s name asking Hamilton for a report (TJ to Washington, 27, 30 May 1793; Tobias Lear to TJ, 31 May 1793; Washington, Journal, 151–3, 155, 156, 157, 159). Jefferson soon drafted a letter in which the President directed the Secretary of the Treasury to submit a report on Genet’s proposal in accordance with a March 1793 Cabinet decision rejecting a similar proposition by William Stephens Smith, and to consider the possibility of paying in advance the remaining installments on the debt to France for 1793. Significantly, Washington omitted the latter suggestion in the text of the letter he actually sent to Hamilton (Documents I and II below).
The President’s directive to the Secretary of the Treasury led to a short-lived difference of opinion between Jefferson and Hamilton that Washington resolved in Jefferson’s favor. Hamilton submitted a draft report to the President recommending that the government summarily reject the French minister’s proposal without offering any explanation for its decision (Document IV below). Finding this to be “rather too dry & abrupt an answer,” Washington sent the report to Jefferson with an undated letter requesting the Secretary of State to meet with him early the next morning. Jefferson’s endorsement indicates that he received the letter on 5 June, but the President’s journal states that it was written a day later—a conflict in dating that, like similar disparities in Washington’s journal relating to some of the later documents in this episode, is simply irreconcilable in light of the existing evidence (Document III below; Washington, Journal, 163). After reading Hamilton’s report, Jefferson advised Washington that the Secretary of the Treasury could cite the deleterious financial consequences of Genet’s proposal for the United States as reasons for rejecting it without offending the French, and suggested once again that the government make the small gesture of paying in advance the remaining 1793 installments on the debt if it could be done without risking war or double payment in the event that the French Republic was overthrown and the monarchy was restored (Document V below). Washington forwarded Jefferson’s recommendations to Hamilton with his approval, and the Treasury Secretary, while ignoring Jefferson’s support for a limited advance payment on the French debt, added a section to his draft report explaining that the United States could not comply with Genet’s proposal because it was unable to contract the new foreign loans needed to make the payment in specie and was unwilling to risk its credit or that of France by making the payment in interest-bearing bonds. Washington submitted the revised report to Jefferson, who recommended to him that Hamilton delete everything in the report preceding his addition and explain why the French promise to purchase provisions in the United States with the advance was not a compelling inducement. As before, the President passed these recommendations on to Hamilton, who again revised his report (Documents VI and VII below; Washington, Journal, 163, 164). Thus, except for the limited advance on the debt urged by the Secretary of State, Hamilton’s final report of 8 June, which he submitted to Washington two days later, generally accorded with Jefferson’s wishes. The Secretary of State transmitted the report to Genet with a conciliatory letter of 11 June 1793. Despite the reasoned explanations in the final report, the administration’s decision was a heavy blow to the French minister  because the Girondin ministry that appointed him had anticipated that advances on the debt would provide the major source of income for his diplomatic mission (Documents VIII and IX below; Washington, Journal, 165; Ammon, Genet Mission, 71).
Jefferson carefully preserved many of the documents pertaining to this episode, and added explanatory comments to link some of them in what later became the “Anas,” no doubt to underscore the contrast between his own sympathy for revolutionary France and Hamilton’s antipathy to it. Although the President’s mediation ensured that Hamilton’s final report reflected Jefferson’s solicitude for the French Republic, Washington’s recourse to the Secretary of State on 4 June 1793 for an assessment of Hamilton’s proposal to open a new foreign loan for an entirely different purpose initiated a parallel set of exchanges that continued beyond the present episode and elicited more vehement, though less successful, responses from Jefferson (see Washington to TJ, 4, 16 June 1793, and enclosures; and TJ’s opinions of 5 and 17 June 1793).
